               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAI`I
___________________________________
BODYGUARD PRODUCTIONS, INC.,        )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 19-00139 ACK-KJM
                                    )
ALEX MUSANTE and JOHN DOES 1-10     )
                                    )
               Defendants.          )
___________________________________)

  ORDER AFFIRMING MAGISTRATE JUDGE’S ORDER DENYING PLAINTIFF’S
 MOTION FOR LEAVE TO REQUEST ISSUANCE OF ORDER GRANTING LETTERS
 OF REQUEST PRIOR TO A RULE 26(F) CONFERENCE AND ORDER GRANTING
                    SAID LETTERS OF REQUESTS

          For the reasons set forth below, the Court AFFIRMS the

Order Denying Plaintiff’s Motion for Leave to Request Issuance

of Order Granting Letters of Request Prior to a Rule 26(f)

Conference and Order Granting Said Letters of Requests issued by

Magistrate Judge Kenneth J. Mansfield on November 13, 2019, ECF

No. 34.

                           BACKGROUND

          On March 18, 2019, Plaintiff Bodyguard Productions,

Inc. (“Plaintiff”) filed a Complaint (“Compl.”) against

Defendant Alex Musante (“Defendant Musante”).    ECF No. 1.

Plaintiff is the owner of the copyright for the motion picture,

The Hitman’s Bodyguard (the “Work”).    Compl. ¶ 7.   The Complaint

asserts claims against Defendant Musante for direct copyright




                                1
infringement and contributory copyright infringement.    Compl.

¶ 2.

           On April 26, 2019, Plaintiff filed a First Motion for

Issuance of Letters of Request (“First Motion for Letters”), ECF

No. 11, seeking third-party discovery from three foreign

companies: a Dutch company called LiteServer B.V., a U.K.

company called IPSERVER LP, and an Australian Company called

Instra Corporation Limited.   First Motion for Letters at 2, 4.

On May 13, 2019, Magistrate Judge Mansfield denied the First

Motion for Letters, ECF No. 16.   Plaintiff filed a Motion for

Reconsideration of that denial, ECF No. 17, which Magistrate

Judge Mansfield denied on June 19, 2019, ECF No. 20.    Plaintiff

appealed the denial of its Motion for Reconsideration to this

Court, ECF No. 22, and this Court affirmed Magistrate Judge

Mansfield’s denial on August 12, 2019, ECF No. 26.

           Plaintiff filed an Amended Complaint adding John Does

1-10 as Defendants (“Doe Defendants”) on June 7, 2019.    ECF

No. 18.   The Amended Complaint asserts claims against the Doe

Defendants for inducement and contributory copyright

infringement and reasserts the claim against Defendant Musante

for direct copyright infringement.    Am. Compl. ¶ 1.   On June 12,

2019, the Court entered an Order and Stipulation for Dismissal,

ECF No. 19, dismissing Plaintiff’s claims against Defendant

Musante with prejudice pursuant to a settlement agreement.


                                  2
Thus, the only defendants remaining in this case are the Doe

Defendants.    Plaintiff alleges that the Doe Defendants operate a

website promoting and distributing Popcorn Time, an application

used to infringe the copyright of protected works, including

Plaintiff’s Work.      See Am. Compl. ¶¶ 15-16, 26-34.

            On June 23, 2019, Plaintiff filed an Ex Parte Motion

for Leave to Request Issuance of Order Granting Letters of

Request Prior to a Rule 26(f) Conference and Order Granting Said

Letters of Request (“Second Motion for Letters”).            ECF No. 21.

Plaintiff further filed a Supplemental Memorandum on August 23,

2019.   ECF No. 30.     In its Second Motion for Letters, Plaintiff

requests the same three letters rogatory as in the First Motion

for Letters, along with a fourth letter rogatory for information

from an Icelandic company called ISNIC – Internet á Íslandi hf. 1/

See ECF No. 21.     Magistrate Judge Mansfield denied the Second

Motion for Letters on November 13, 2019 (the “Order”).             ECF

No. 34.   Plaintiff now appeals that Order (the “Appeal”).             ECF

No. 35.




      1/ In its objection, Plaintiff states that its Second Motion for Letters

“request[s] the same letters as the First Motion for Letters.” ECF No. 35-1
at 9. The First Motion for Letters, however, makes no reference to ISNIC.
See ECF No. 11.


                                      3
                                  STANDARD

            Pursuant to Local Rule 74.1, a party may object to a

magistrate judge’s non-dispositive order within fourteen days

after being served. 2/     The district judge shall consider the

objection and shall set aside the magistrate judge’s order if it

is clearly erroneous or contrary to law.          See 28 U.S.C.

§ 626(b)(1)(A); Fed. R. Civ. P. 72(a).

            Under the “clearly erroneous” standard, the magistrate

judge’s ruling must be accepted unless, after reviewing the

entire record, the court is “left with the definite and firm

conviction that a mistake has been committed.”            United States v.

Hinkson, 585 F.3d 1247, 1260 (9th Cir. 2009) (citing United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).             The

district judge may not simply substitute his or her judgment for

that of the magistrate judge.        See Hinkson, 585 F.3d at 1261.

Instead, the scope of review is limited “to determining whether

the . . . court reached a decision that falls within any of the

permissible choices the court could have made.”            Id.   The

magistrate judge’s findings pass the clear error standard if

they are not “illogical or implausible” and have “support in

inferences that may be drawn from the facts in the record.” 3/


      2/ On September 1, 2019, the Local Rules were amended; a party could
previously “appeal” a magistrate judge’s non-dispositive order and the Rules
now permit a party to “object.”
      3/ Plaintiff argues, in the alternative, that the Court should construe

(Continued . . .)


                                      4
Id. (quoting Anderson v. Bessemer City, 470 U.S. 564, 577

(1985)).



                                 DISCUSSION

            Plaintiff is seeking four letters rogatory prior to

the Federal Rule of Civil Procedure 26(f) conference, which—it

argues—will enable it to determine the identities of the Doe

Defendants.

            Courts examine four factors in evaluating whether
            a plaintiff has established good cause for early
            discovery to assist in the identification of
            certain defendants: (1) whether plaintiff has
            identified the doe defendants with sufficient
            particularity for the court to determine whether
            the defendants are real persons who can be sued
            in federal court; (2) whether plaintiff recounts
            the steps taken to locate and identify the doe
            defendants; (3) whether plaintiff has
            demonstrated that the lawsuit can withstand a
            motion to dismiss; and (4) whether plaintiff has
            proven the requested discovery is likely to lead


the Second Motion for Letters as a dispositive motion meriting de novo
review, because “without the early discovery requested in the Second Motion
for Letters, Plaintiff has no mechanism for determining the identities of
Defendants. Accordingly, the denial of the Second Motion for Letters is
effectively a dismissal of the present action.” Appeal at 15. Plaintiff
provides no citations for this argument and the Court disagrees. “To
determine whether a motion is dispositive, we have adopted a functional
approach that look[s] to the effect of the motion, in order to determine
whether it is properly characterized as dispositive or non-dispositive of a
claim or defense of a party.” Flam v. Flam, 788 F.3d 1043, 1046 (9th Cir.
2015) (internal citations and quotations omitted); see Venice PI, LLC v. Doe
1, No. CIVIL1800192LEKKSC, 2018 WL 6694834, at *1 (D. Haw. July 30, 2018)
(applying the “clearly erroneous or contrary to law” standard, and not the
“de novo” review standard, to an appeal of an order denying early discovery
where the plaintiff argued that “without the discovery described in the
Motion, they will be unable to identify [the Doe] Defendants”). Refusal to
permit early discovery does not result in dismissal of any claim.
Regardless, even were the Court to apply the de novo review standard, it
would reach the same outcome affirming the decision of Magistrate Judge
Mansfield.


                                      5
          to identifying information to allow service of
          process.

Appeal at 16 (quoting Third World Media, LLC v. Hawaii Members

of Swarm of July 13, 2011 to July 25, 2011 Sharing Hash File

BD55F2868E09C08DADFC1032CCE43DE2BC1A2D17, No. CV 11-00536 DAE-

RLP, 2011 WL 13136257, at *2 (D. Haw. Oct. 6, 2011)); Order at 4

(citing same).

          Plaintiff argues that Magistrate Judge Mansfield made

three errors in his Order denying Plaintiff’s request.     First,

Plaintiff argues that it identified the Doe Defendants with

sufficient specificity.   Appeal at 2.   Second, Plaintiff argues

that the Amended Complaint could withstand a motion to dismiss

based on lack of personal jurisdiction.    Appeal at 2.   Third, it

argues that the discovery sought would lead to the

identification of the Doe Defendants.    Appeal at 2.   Plaintiff

bases these objections on its claims that (1) the Order ignores

Plaintiff’s identification of Internet Protocol (“IP”) addresses

and of Alex Musante; (2) the Order does not treat the facts of

the Amended Complaint as true and fails to consider evidence

that the Doe Defendants sent the infringing Work to Alex Musante

with knowledge of his location in Hawaii; and (3) the Order

fails to consider evidence that the host registrar has the

identifying customer information.    Appeal at 2-3.




                                 6
     I.   Plaintiff Fails to Identify Doe Defendants with
          Sufficient Particularity

          Plaintiff alleges that the Doe Defendants operate the

website, popcorn-time.ch, and maintain or design the server

framework for the application Popcorn Time.    Am. Compl. ¶¶ 15-

16; Appeal at 17.   Plaintiff also alleges the Doe Defendants

promoted their website to Alex Musante.    Am. Compl. ¶ 5; Appeal

at 17.

          Magistrate Judge Mansfield found this “paucity of

information” insufficient for the Court “to determine whether

the Doe Defendants are real person[s] or entities that Plaintiff

can sue in federal court,” noting that “Plaintiff has failed to

provide the Court with information that Doe Defendants are

connected with any IP address or the location of any of the IP

addresses.”   Order at 6-7.   The Court affirms Magistrate Judge

Mansfield’s conclusion that Plaintiff has failed to identify the

Doe Defendants with sufficient particularity.

          Plaintiff points to the IP address that its counsel

attests hosts the website, popcorn-time.ch, and is associated

with the Dutch Host Provider LiteServer B.V.    Appeal at 18;

Decl. of Counsel, ECF No. 21-2, ¶¶ 3-4.    But Dutch Host Provider

LiteServer B.V. is not a defendant in this case and so the

relevance of its IP address is not obvious.




                                  7
          Plaintiff also points to the IP address provided for

Alex Musante, the now-dismissed defendant in this case.    Appeal

at 18.   Again, it is not clear why the IP address of Alex

Musante, who is not a Doe Defendant, is relevant to identifying

the Doe Defendants as real persons or entities that can be sued

in federal court.

          Courts have found doe defendants identified with

sufficient particularity where courts are provided with IP

addresses for the doe defendants, dates associated with

infringing activity, and geolocation tracing the physical

location of the doe defendants.   See, e.g., Strike 3 Holdings,

LLC v. Doe, No. 18CV47-WQH (RBB), 2018 WL 1427002, at *4 (S.D.

Cal. Mar. 22, 2018) (finding doe defendants were identified with

sufficient particularity where plaintiff “provided information

about infringing activity tied to Doe Defendant’s

unique IP address, specific dates and times associated with the

activity, the name of the ISP for the user of the IP address;

and [plaintiff] used geolocation technology to trace

the IP addresses to San Diego, California.”); Third World Media,

LLC v. Hawaii Members of Swarm of July 13, 2011 to July 25, 2011

Sharing Hash File BD55F2868E09C08DADFC1032CCE43DE2BC1A2D17, No.

CV 11-00536 DAE-RLP, 2011 WL 13136257, at *2 (D. Haw. Oct. 6,

2011) (finding doe defendants were identified with sufficient

particularity where plaintiff provided “a list of the IP


                                  8
addresses associated with each of the Doe defendants, along with

the ‘hit date’ that each IP address subscriber allegedly

infringed on Plaintiff’s copyrighted work,” and where “[t]he Doe

defendants have been linked to IP addresses in the State of

Hawaii.”).

            Plaintiff has not provided the IP addresses associated

with the Doe Defendants or otherwise identified the Doe

Defendants as real persons or entities subject to suit before

this Court.    Notably, the rationale for providing geolocation

information along with an IP address relates to a court’s

exercise of jurisdiction.       The only location information

Plaintiff has provided here ties the website to a non-defendant

host server in the Netherlands, potentially weakening

Plaintiff’s assertion of this Court’s jurisdiction.

            Plaintiff argues that the email received by

Plaintiff’s counsel from LiteServer B.V., wherein a Callum

Venmans stated that LiteServer B.V. had customer information,

constitutes sufficient identification of the Doe Defendants.

Appeal at 18-19.     The Court is disinclined to consider this

argument, raised for the first time in Plaintiff’s Appeal. 4/

      4/ The only reference Plaintiff makes to this email in his Ex Parte

Motion is as follows:
             2. The Plaintiff has recounted the steps taken to identify
             Defendants.
             The host provider LiteServer B.V. will not release the
             identification information of Defendants absent a court
             order. See Exhibit 1 to the Motion for Reconsideration
(Continued . . .)


                                      9
United States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000) (“[A]

district court may, but is not required to, consider evidence

presented for the first time in a party’s objection to the

magistrate judge’s recommendation.”); United States v. Boyce,

No. CV 13-00601 MMM JEMX, 2014 WL 7507240, at *7 (C.D. Cal. May

2, 2014) (“[D]istrict courts may decline to consider arguments

raised in Rule 72(a) motions that were not made before the

magistrate judge.”).      Regardless, Plaintiff’s argument has no

merit.

            The referenced email, submitted in Plaintiff’s

separate Motion for Reconsideration of the First Motion for

Letters, states that LiteServer B.V. “forwarded your abuse

complaint to the customer in question” but “cannot share any

customer details with third parties, unless the customer agrees

or there is a legal court order by a NL court requesting us to

forward specific details about this customer.”           ECF No. 17-1.

The email states that LiteServer B.V. “will not delete any

customer details on short periods.”         ECF No. 17-1.

            Plaintiff argues that these statements indicate

LiteServer B.V. “ha[s] the customer information and are ready to

provide it to Plaintiff’s counsel.”         Appeal at 19.     This is a



            [Doc. #17-1].
ECF No. 21-1 at 8. This sentence does not assert that LiteServer
B.V.’s email somehow identifies the Doe Defendants with sufficient
particularity.


                                     10
mischaracterization and, moreover, still fails to tie that

vaguely-referenced “customer” to any jurisdiction.   Nor does it

require the conclusion that specific, real persons or entities

operate the website.   Cf. G.N. Iheaku & Co. Ltd. v. Does 1-3,

No. C 14-02069 LB, 2014 WL 2759075, at *2 (N.D. Cal. June 17,

2014) (plaintiff “associated the Doe defendants with specific

acts of misconduct that could only have been perpetrated by

actual people, as opposed to a mechanical process,” including

the interception and deletion of an email, the creation and

sending of a forged email using a deceptive address, the

creation of a bank account, and the withdrawal of funds from

that bank account); Columbia Ins. Co. v. seescandy.com, 185

F.R.D. 573, 579 (N.D. Cal. 1999) (“Most convincing of all, See’s

has been in contact by e-mail with a person” who was likely the

doe defendant, and who “indicated a desire to sell the subject

domain names to See’s and has provided See’s with evidence that

consumers have been actually confused by these web sites, for

which [the doe defendant] claims to hold registration rights.”).

          Plaintiff does not identify the Doe Defendants with

sufficient particularity for the Court to determine whether the

Doe Defendants are real persons or entities who can be sued in

federal court.




                                11
     II.    Plaintiff Fails to Establish Personal Jurisdiction
            Over the Doe Defendants

            The essence of Plaintiff’s argument for establishing

personal jurisdiction over the Doe Defendants is that the

application Popcorn Time is able to discern where the users are

located via geolocation of users’ IP addresses.     Plaintiff

concludes that the Doe Defendants therefore knew they were

sending infringing material to Alex Musante in Hawaii,

satisfying both specific jurisdiction and the federal long-arm

statute under Federal Rule of Civil Procedure 4(k)(2).      Appeal

at 20-21.

            Magistrate Judge Mansfield found that “Plaintiff’s

Motion has not set forth any arguments as to the federal long-

arm statute.”    Order at 9.   As to specific jurisdiction, he

found that under the first element of the minimum contacts test,

Plaintiff failed to establish purposeful direction.       The Court

here agrees with Magistrate Judge Mansfield’s conclusion.       “The

contact of the Doe Defendants to one Hawaii resident,” Alex

Musante, “is not sufficient to show that the Doe Defendants are

targeting Hawaii users in particular.”     Order at 14.

            Because Plaintiff has not sufficiently alleged

personal jurisdiction over the Doe Defendants, Plaintiff has not

demonstrated its Complaint could withstand a motion to dismiss.




                                  12
          A.   Specific Jurisdiction

          “For a court to exercise personal jurisdiction over a

nonresident defendant, that defendant must have at least

‘minimum contacts’ with the relevant forum such that the

exercise of jurisdiction ‘does not offend traditional notions of

fair play and substantial justice.’”     Schwarzenegger v. Fred

Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (quoting

International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.

Ct. 154, 90 L. Ed. 95 (1945)).   Plaintiff here asserts personal

jurisdiction is satisfied under the three-prong specific

jurisdiction test:

          (1) The non-resident defendant must purposefully
          direct his activities or consummate some
          transaction with the forum or resident thereof;
          or perform some act by which he purposefully
          avails himself of the privilege of conducting
          activities in the forum, thereby invoking the
          benefits and protections of its laws;

          (2) the claim must be one which arises out of or
          relates to the defendant's forum-related
          activities; and

          (3) the exercise of jurisdiction must comport
          with fair play and substantial justice, i.e. it
          must be reasonable.

Schwarzenegger, 374 F.3d at 802 (quoting Lake v. Lake, 817 F.2d

1416, 1421 (9th Cir. 1987)).

          Copyright infringement is “a tort-like cause of

action,” so “purposeful direction is the proper analytical

framework” under the first prong.     Mavrix Photo, Inc. v. Brand


                                 13
Techs., Inc., 647 F.3d 1218, 1228 (9th Cir. 2011) (internal

citations and quotations omitted).    “We evaluate purposeful

direction under the three-part ‘effects’ test . . . ‘[which]

requires that the defendant allegedly have (1) committed an

intentional act, (2) expressly aimed at the forum state, (3)

causing harm that the defendant knows is likely to be suffered

in the forum state.’”    Schwarzenegger, 374 F.3d at 803 (citing

Calder v. Jones, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804

(1984) and quoting Dole Food Co., Inc. v. Watts, 303 F.3d 1104,

1111 (9th Cir. 2002)).

           Courts have “struggled with the question whether

tortious conduct on a nationally accessible website is expressly

aimed at any, or all, of the forums in which the website can be

viewed.”   Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d

1218, 1229 (9th Cir. 2011) (citations omitted).    A “passive web

page, which just posted information” would not satisfy the

express aiming prong; however “‘Interactive’ web sites,” where

“users can exchange information with the host computer,”

“present somewhat different issues.”    Cybersell, Inc. v.

Cybersell, Inc., 130 F.3d 414, 418 (9th Cir. 1997).    Courts

consider “the level of interactivity and commercial nature of

the exchange of information that occurs on the Web site to

determine if sufficient contacts exist to warrant the exercise

of jurisdiction.”   Id. (internal quotations and citations


                                 14
omitted).    Courts also consider “the geographic scope of the

defendant’s commercial ambitions,” “and whether the defendant

‘individually targeted’ a plaintiff known to be a forum

resident.”    Mavrix Photo, 647 F.3d at 1229 (citations omitted).

            In Cybersell, the Ninth Circuit found insufficient

allegations to support specific jurisdiction over a Florida

defendant in Arizona.     The defendant there “did nothing to

encourage people in Arizona to access its site,” and “entered

into no contracts in Arizona, made no sales in Arizona, received

no telephone calls from Arizona, earned no income from Arizona,

and sent no messages over the Internet to Arizona.”     130 F.3d at

419.   Nor was there evidence any Arizonan accessed the

defendant’s website apart from plaintiff’s own access.     Id.; see

also DFSB Kollective Co. v. Bourne, 897 F. Supp. 2d 871, 881

(N.D. Cal. 2012) (“If the defendant merely operates a website,

even a highly interactive[] website, that is accessible from,

but does not target, the forum state, then the defendant may not

be haled into court in that state without offending the

Constitution.” (quoting be2 LLC v. Ivanov, 642 F.3d 555, 559

(7th Cir. 2011)).

            In contrast, in Mavrix Photo, Inc. v. Brand Techs.,

Inc., 647 F.3d 1218 (9th Cir. 2011), the Ninth Circuit held a

California court had specific jurisdiction over an Ohio

corporation based on its website.     The Mavrix court found the


                                 15
defendant’s website specifically targeted the California market

in part based on the website’s advertisements, which included

jobs, hotels, and vacations in California.    Id. at 1222, 1230.

This evidenced the defendant’s knowledge that a substantial

amount of its web traffic came from California residents, and

that the defendant specifically exploited that California base

for commercial gain.   Id. at 1230.   The defendant further

focused on California by the subject matter of its website—

celebrity gossip—which related to “the California-centered

celebrity and entertainment industries.”    Id.   The court

concluded that the California “audience [wa]s an integral

component of [the defendant’s] business model and its

profitability.”   Id.; see also Rio Properties, Inc. v. Rio Int'l

Interlink, 284 F.3d 1007, 1020 (9th Cir. 2002) (finding

sufficient allegations that the defendant “specifically targeted

consumers in Nevada by running radio and print advertisements in

Las Vegas.” (internal quotations omitted)).

          Plaintiff here must allege something more than a

single individual’s use of the Doe Defendants’ website and

application in order to establish the Doe Defendants expressly

aimed the website at a Hawaii audience.    Plaintiff may well be

able to do so—it emphasizes the application’s popularity

throughout the United States and that popularity may be evident

in Hawaii as well.   Even if the Hawaii audience makes up a


                                16
relatively small share of the Doe Defendants’ apparent global

audience, continuous and deliberate exploitation of a

substantial Hawaii audience would satisfy the express aiming

prong.   See Mavrix Photo, 647 F.3d at 1229-30.      An audience of

one, however, is insufficient.    Plaintiff should explain the

extent of Popcorn Time’s userbase in Hawaii and how users in

Hawaii are deliberately targeted.

           B.     Federal Long-Arm Statute

           Plaintiff’s Second Motion for Letters did not make an

argument as to the application of Federal Rule of Civil

Procedure 4(k)(2), the Federal Long-Arm Statute (“Rule

4(k)(2)”).    See Order at 9; Second Motion for Letters at 8

(singular reference to Rule 4(k)(2) merely identifies the rule

without providing any argument).       Again, the Court is

disinclined to consider Plaintiff’s argument, now made for the

first time in its Appeal.

           Regardless, Plaintiff’s argument fails for the same

reason it fails under the specific jurisdiction test discussed

above:   Plaintiff has failed to show that the Doe Defendants

expressly directed their activities at the United States in

particular.     Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1159 (9th

Cir. 2006) (“The due process analysis [under Rule 4(k)(2)] is

identical to the one discussed above when the forum was




                                  17
California, except here the relevant forum is the entire United

States.”).

          Plaintiff’s arguments do appear likely to fare better

when considering the United States userbase of the Doe

Defendants’ application.   But Plaintiff has not provided the

Court with sufficient factual allegations to find purposeful

direction; rather, aside from the single Hawaii user the Court

has already found insufficient, Plaintiff only alleges that

“Defendants JOHN DOES 1-10 purposely directed their electronic

activity into the United States and target and attract a

substantial number of users in the United States and . . . do so

with the manifest intent of engaging in business or other

interactions with the United States.”   FAC ¶ 6; Appeal at 28.

These vague and conclusory allegations do not establish that the

Doe Defendants are targeting a United States audience.

          If the application is as prevalent as Plaintiff

suggests, the Court is confident that Plaintiff could provide

factual allegations so explaining.   Compare Goes Int’l, AB v.

Dodur Ltd., No. 3:14-CV-05666-LB, 2015 WL 5043296, at *11 (N.D.

Cal. Aug. 26, 2015) (finding Rule 4(k)(2) jurisdiction where the

Chinese defendants “allegedly copied Goes’s game and distributed

infringing games to U.S. players, resulting in roughly 50,000

undisputed downloads” and where the “defendants’ actions are

geared toward distribution of its allegedly infringing products


                                18
to U.S. consumers via a U.S. commercial platform,” the Apple App

Store), with DFSB Kollective Co. v. Bourne, 897 F. Supp. 2d 871,

883 (N.D. Cal. 2012) (finding no personal jurisdiction in

California where “the advertisements provided by Plaintiffs do

not suggest that Defendant targeted California” and “there is no

indication that Defendant knew of a California user base or that

he exploited that base”).

          While Plaintiff asserts the application contains

advertisements and encourages the purchase of its VPN service,

Appeal at 28, it is not apparent that the advertisements and VPN

service are specifically directed at a United States audience.

          Nor is the Court convinced by Plaintiff’s reliance on

the Doe Defendants’ use of “US resources . . . such as the

server host provider ColoCrossing, the name server Cloudflare,

Inc. and the E-mail provider Google.”   Appeal at 27-28.

Plaintiff does not explain the significance of the Doe

Defendants’ use of these services.   Doe Defendants apparently

use international resources, as evidenced by the letters

rogatory Plaintiff here seeks for a Dutch company, a U.K.

company, an Australian company, and an Icelandic company.    See

Second Motion for Letters.

          Further, Plaintiff’s argument could improperly suggest

that every person with a Google email address has submitted to

personal jurisdiction in the United States.   “[A]s noted by


                               19
other courts, many prominent Internet companies are based in the

United States.   Because of that, the location of such companies

should not be deemed meaningful contact for jurisdictional

purposes in disputes involving third-parties.”   AMA Multimedia

LLC v. Wanat, No. CV-15-01674-PHX-ROS, 2017 WL 5668025, at *6

(D. Ariz. Sept. 29, 2017).   And, if Plaintiff were correct that

these United States resources created personal jurisdiction over

the Doe Defendants, that could suggest that the Doe Defendants

were subject to the jurisdiction of the state’s courts of

general jurisdiction where those resources are located,

undermining federal long-arm jurisdiction under Rule 4(k)(2).

Rule 4(k)(2) (requiring that “the defendant is not subject to

jurisdiction in any state’s courts of general jurisdiction.”);

see also Pebble Beach, 453 F.3d at 1159 (“The exercise

of Rule 4(k)(2) as a federal long-arm statute requires . . . the

defendant must not be subject to the personal jurisdiction of

any state court of general jurisdiction.”).

          For these reasons, Plaintiff has failed to establish

personal jurisdiction under Rule 4(k)(2).

          III. Likelihood of Identification

          Plaintiff argues that it has shown the discovery

sought would lead to the identification of the Doe Defendants,

and that Magistrate Judge Mansfield’s Order errs by ruling

otherwise.   Appeal at 29-31.


                                20
          Plaintiff appears to rely on its own conclusory

statements that it believes the discovery sought would lead to

the identification of Doe Defendants.   Plaintiff states that its

counsel “strongly suspect[s] that the same individuals are

behind the websites,” and that in its Second Motion for Letters

“Plaintiff pointed out that the ‘Icelandic Registrar . . . ISNIC

will have identification information for Defendants that is not

publicly available’, ‘Instra will have identification

information for Defendants that is not publicly available’ and

‘IPSERVER LP will also have identification information for

Defendants that is not publicly available.’”   Appeal at 30.

Plaintiff’s beliefs and counsel’s suspicions are not evidence or

factual allegations.   They are not sufficient to make a showing

that the discovery sought would lead to the identification of

Doe Defendants.

          Plaintiff’s entire argument, then, rests on the email

received from LiteServer B.V.   There are several problems with

this argument.    First, Plaintiff failed to raise this argument

before the Magistrate Judge.    Second, Plaintiff mischaracterizes

the statement in that email.    The email states that LiteServer

B.V. “forwarded your abuse complaint to the customer in

question” but “cannot share any customer details with third

parties, unless the customer agrees or there is a legal court

order by a NL court,” which Plaintiff reframes as meaning “the


                                 21
host provider of Defendant’s website has stated that they have

the customer information and are awaiting a Court order so they

can provide it to Plaintiff’s counsel.”    ECF No. 17-1, Appeal

at 30.    It is not clear why the server’s forwarding of an abuse

complaint necessarily means that LiteServer B.V. has the type of

customer information that would lead to the identification of

Doe Defendants, and Plaintiff, without argument, simply asserts

it is so.    Third, even if Plaintiff had shown that LiteServer

B.V. had relevant customer information that would lead to the

identification of Doe Defendants, that would not lead the Court

to conclude the Letters are warranted against all four entities

sought.

            Having failed to satisfy three of the four factors for

early discovery, as well as the fact that courts have

discretionary authority to issue letters rogatory, see Barnes

and Noble, Inc. v. LSI Corp., No. C 11–02709 EMC (LB), 2012 WL

1808849, at *2 (N.D. Cal. May 17, 2012); Asis Internet Servs. v.

Optin Glob., Inc., No. C-05-05124 JCS, 2007 WL 1880369, at *2-3

(N.D. Cal. June 29, 2007), the Court cannot say that the

Magistrate Judge’s Order was clearly erroneous.




                                 22
                                 CONCLUSION

            Accordingly, the Court concludes that the Magistrate

Judge did not err in denying Plaintiff’s Second Motion for

Letters.    The Magistrate Judge’s Order is hereby AFFIRMED.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, January 23, 2020.




                                  ________________________________
                                  Alan C. Kay
                                  Sr. United States District Judge




Bodyguard Productions, Inc. v. John Does 1–10., Civ. No. 19-00139 ACK-KJM,
Order Affirming Magistrate Judge’s Order Denying Plaintiff’s Motion for Leave
to Request Issuance of Order Granting Letters of Request Prior to Rule 26(f)
Conference and Order Granting Said Letters of Request.




                                     23
